Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submissions on 8/28/2020, 9/09/2020, and 3/31/2021 have been reviewed and considered.

Continued Examination Under 37 CFR 1.114
Examiner notes the claim amendments seem to merely change the order of limitations or attempt to clarify the initial aspect but do so in a way that does not meaningfully limit the claims over the prior presentation.  Examiner notes one typographical correction, in the prior office action the 112 rejection was directed to claims “22, 23, and 25” rather than “22-25” but the substance of the rejection did not change.  All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
 
Election/Restrictions
Applicant’s prior election of species 1, claims 1, 5-7, 14-16, 18, 19, and 22-25, without traverse is noted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claims 22-25 were previously amended to state “only all initial writes” but this is not supported by the specification as written.  Specifically the specification makes no effort to preclude other items from being logged as claimed; while other items are not expressly logged it doesn’t mean they are precluded either.  Absence of evidence is not evidence of absence.  Applicant points to portions of the specification, e.g. [042], but these cited portions do not align with the claims as written.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 14-16, 18, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barreh et al, US Patent No. 7,434,000 (herein Barreh), in view of Avni et al, US Pub No. 2018/0143850 (herein Avni).
Barreh teaches: A processor (FIG. 2) comprising: 
a decode unit to decode an instruction (FIG. 2 decode unit 208), the instruction to indicate a destination memory address information (C. 8 L. 15-19, memory accesses targeting [destination] memory addresses); and
an execution unit coupled with the decode unit (FIG. 2, execution units 210a/210b), the execution unit to perform the instruction (FIG. 2 load store unit 230 will operate under control of the execution unit).
Barreh does not specifically teach: store memory addresses, for at least all initial writes to corresponding initial data items, to a memory address log, said at least all initial writes to occur after the instruction in original program order and to update the corresponding initial data items to updated data items, a start of the memory address log to correspond to the destination memory address information; and store the data items, for said at least all initial writes to a data item log.  While Barreh is concerned with cache management and even the use of a log, the log is specifically for cache miss information and not a generic write log.  However, Avni, in an analogous art, teaches the use of a log record that consists of the data in a modified [writes] cache line and the address of that line the follow execution of instructions [initial writes] and flushing to the log before committing the write (FIG. 4 [0084] the log records both the address and the cache line [data item]).  The combination of Avni and Barreh would have a system that, with each target [destination] address would log the cache line’s address and the change to the cache line into a log (Avni [0084]).  This would be useful when there are any concerns of data hazards, overwriting, etc that comes about with multiprocessing systems (Avni, background).  Given that Barreh discloses multiple core (FIG. 1) the benefit of Avni would be immediately apparent to one of ordinary skill in art.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a memory log setup from Avni into the system of Barreh.  One would have been motivated to resolve potential issues in multicore or multiprocessor systems as explained by Avni (background).
As to claim 6, Barreh/Avni teaches: The processor of claim 1, wherein the decode unit is to decode the instruction that is to indicate a second destination memory address information, and wherein the execution unit, in response to the decode of the instruction, is to said store the initial data items to the data item log, wherein a start of the data item log is to correspond to the second destination memory address information (Avni [0084] each instruction that accesses memory would be logged).  
As to claim 7, Barreh/Avni teaches: The processor of claim 1, wherein the data log is a combined memory address and data item log and wherein the corresponding memory addresses and the initial data items are to be interleaved with one another in the combined memory address and data item log (Avni FIG. 4 the log information is combined [interleaved] into one record in the NVM).  
As to claim 14, Barreh/Avni teaches: The processor of claim 1, wherein the processor is to transform the memory addresses, prior to the storage of the memory addresses to the memory address log, through at least one of encryption, compression, and addition of redundancy data for the memory addresses (Barreh C. 29-45 discloses multiple methods of encryption/decryption methods of data logging, this would be extended to the log information from Avni).  
As to claim 15, Barreh/ Avni teaches: The processor of claim 1, wherein the data items are cache lines (Avni FIG. 4 “cache line”, [0084]).  
As to claim 16, Barreh/Avni teaches: The processor of claim 1, wherein the execution unit, in response to the decode of the instruction, is not to store memory addresses for subsequent writes to the data items, which occur after the initial writes to the data items, to the memory address log (Avni [0078] access to the same store are to the same log entry, not a new log entry, and thus prevents multiple writes).
As to claim 18, this claim is the method claims corresponding to the apparatus claim 1 and is rejected for the same reasons mutatis mutandis.
As to claims 22 and 23, these claims contain the same/similar limitations as claim 1 and are rejected for the same reasons mutatis mutandis.  Further Barreh/Avni teaches: an interconnect (Barreh FIG. 1, memory interface 130); a dynamic random-access memory (DRAM) coupled with the interconnect (Barreh C. 4 L. 19-25 “Memory interface 130 may be configured to interface to any suitable type of system memory, such as… DDRIDDR2 SDRAM…or Rambus DRAM (RDRAM)” listing two specific types of DRAM); only all initial writes (Avni [0084] as the log is flushed to memory after commit, thus only the initial [pre-commit] data is written, subsequent logs will be based on a new instruction and thus a different set of initial values.  Examiner notes that Applicant, at [042], says initial data can be items after modification due to writes).
As to claims 24 and 25, these claims are the medium claims corresponding to the apparatus claims 1 and 5 and are rejection for the same reasons mutatis mutandis.  Further 

Response to Arguments
Applicant's arguments filed 8/25/2020 have been fully considered but they are not persuasive.  Applicant argues in substance:
Applicants respectfully submit that there is sufficient written description for these limitations in the specification as originally filed. Example written description is found at least in the following paragraph.
Examiner respectfully disagrees.  Claim 22 notes “…in response to the instruction, to store memory address, for only all initial writes to corresponding data items, to a memory address log…” which does not match the specification as cited at [042], [049], or [068]. While the portions discuss optionally storing information related to the initial or first writes it does so without sufficient detail to match the limitation as claimed, for example [042] doesn’t appear to denote storing these to the memory 
However, Avni does not disclose to store initial data items, for at least all initial writes, to a data item log, where said at least all initial writes are to update the corresponding initial data items to updated data items. Rather, paragraph [0084] of Avni discloses that each log record, as show in in FIG. 4, consists from the data in a modified cache line and the address of that line in system memory. It is also disclosed in paragraph [0053] of Avni that the log record is of the data and address of a single cache line as written by the transaction.
Examiner respectfully disagrees.  As noted previously, Avni explicitly states the logs are completed prior to the commit occurring (e.g. [0084] “the data of this line is flushed to the log only once before the commit”) thus the initial data is logged. While it’s true that modified/updated data will also be logged, this appears in line with Applicant’s own invention.
Avni does not disclose to store memory addresses for only all initial writes to a memory address log. Rather, Avni discloses in paragraph [0044] "logging each HTM write" (emphasis added), in paragraph [0070] discloses that "each write generates a persistent log record" (emphasis added), and in paragraph [0078] discloses that "multiple writes to the same cache line can write to the same log record"
Examiner respectfully disagrees.  As noted in [042], the initial writes are identified to alternatively be “the data items after modification due to the writes”. As Avni stores modified data on a commit basis, the modified data is ‘initial’ data until it is committed. If Applicant wishes to clarify what the initial data or initial writes are more specifically then they should do so.
Applicant’s arguments appear to hang on a more narrow interpretation than what the broadest reasonable interpretation would convey. As in the interview Applicant argued that Avni’s FIG. 4 shows storing updated data and not ‘initial’ data but this is not persuasive.  First, the claims don’t limit what initial data is, only that they include first writes after the write log instruction. Even then ‘first writes’ is contextually vague as in first is relative to. Second, the specification suggests the data item log 436 stores updated values from the value update logic 450 ([079] “In some embodiments, the execution unit, in response to and/or due to the begin memory write log instruction, may also be operative to increment, decrement, or otherwise update a first pointer, offset, or other first value to account for each memory address stored to the dedicated memory address log.”) While the claim limitations in question do not rise to the level of a 112, the term ‘initial’ does not carry the weight Applicant likely intends, especially in the context of ‘all initial writes’ or ‘only all initial writes’. The specification, as noted, doesn’t even seem to agree on what this is. Based on the interview, Applicant seems to view ‘initial’ write as the values prior to the write but this is not claimed and to some extent seems inconsistent with them being ‘writes’. If Applicant is trying to hinge the arguments on ‘initial’ then clarification as to exactly what is and isn’t initial writes and how that differs from Avni’s per commit log would help, e.g. going with Applicant’s ‘only initial writes’ while clarifying what the initial writes are.  Examiner would suggest clearly clarifying that the initial write logging is for the original data before modification due to writes and that the log is for only the initial writes but this requires incorporation of logging the data items themselves, not just the addresses. As noted in the interview this would likely overcome the current art and 112 concerns 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William B Partridge/Primary Examiner, Art Unit 2183